DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MEASURING THE EFFECT OF MECHANICAL STRAIN ON FERROMAGNETIC FIBERS.

Claim Objections
Claims 6-10 are objected to because of the following informalities:  
The claims are not written to comply with standard claim drafting policy and are read as follows:
Claim 6:  A method comprising: using a magnetic field to measure the effect of mechanical strain on ferromagnetic fibres contained within a concrete material wherein ferromagnetic fibres are included within the concrete in a random distribution and at a concentration of between 0.5% and 10%.
Claim 7:  The method 
Claim 8:  The method 
method 
Claim 10:  The method .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al (US 7537054 B2).
In regards to claim 1, Reddy et al teaches a concrete material (i.e. cement composition) comprising between 0.5% and 10% ferromagnetic fibers (i.e. stainless steel fibers) (Column 3, lines 54-66 & Column 4, lines 26-30). 
In regards to claim 2, Reddy et al teaches wherein the ferromagnetic fibers are stainless steel (Column 3, lines 54-66). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (US 7537054 B2).
In regards to claim 3, Reddy et al teaches the claimed invention of the length and diameter of the ferromagnetic fibers being adjusted (Column 4, lines 14-18) except for wherein the ferromagnetic fibers being 20 to 50 mm long. 
It is well known to one skilled in the art to provide the ferromagnetic fibers being 20 to 50 mm long.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture the fibers to the length of 20 to 50 mm for the purpose of enhancing properties such as flexibility and easing the dispersion within the concrete material (Column 4, lines 14-18).
In regards to claim 4, Reddy et al teaches the claimed invention of the length and diameter of the ferromagnetic fibers being adjusted (Column 4, lines 14-18) except for wherein the fibers have a width of up to 4 mm. 
It is well known to one skilled in the art to provide the ferromagnetic fibers being a width of up to 4 mm.


In regards to claim 5, Reddy et al teaches the claimed invention of the concrete comprising an aggregate content (Column 3, lines 9-19) except for the aggregate content with a maximum size of 20 mm.
It is well known to one skilled in the art to provide the aggregate content with a maximum size of 20 mm.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture the aggregate content with a maximum size of 20 mm for the purpose of being readily available to the public and easy to manufacture.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al (US 7537054 B2) in view of Fiala et al (US 10161907 B2).
In regards to claim 6, Reddy et al teaches a concrete material (i.e. cement composition) comprising between 0.5% and 10% ferromagnetic fibers (i.e. stainless steel fibers) (Column 3, lines 54-66 & Column 4, lines 26-30).  However, Reddy et al does not teach a method of using a magnetic field to measure the effect of mechanical strain on ferromagnetic fibres contained within a concrete material.

In regards to claim 7, Reddy et al teaches wherein the ferromagnetic fibers are stainless steel (Column 3, lines 54-66). 
In regards to claim 8, Reddy et al in view of Fiala et al teach the claimed invention of the length and diameter of the ferromagnetic fibers being adjusted (Column 4, lines 14-18) except for wherein the ferromagnetic fibers being 20 to 50 mm long. 
It is well known to one skilled in the art to provide the ferromagnetic fibers being 20 to 50 mm long.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture the fibers to the length of 20 to 50 mm for the purpose of enhancing properties such as flexibility and easing the dispersion within the concrete material (Column 4, lines 14-18; Reddy et al).


It is well known to one skilled in the art to provide the aggregate content with a maximum size of 20 mm.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture the aggregate content with a maximum size of 20 mm for the purpose of being readily available to the public and easy to manufacture.
In regards to claim 10, Reddy et al in view of Fiala et al teach the claimed invention of the length and diameter of the ferromagnetic fibers being adjusted (Column 4, lines 14-18) except for wherein the fibers have a width of up to 4 mm. 
It is well known to one skilled in the art to provide the ferromagnetic fibers being a width of up to 4 mm.
Therefore, it would have been obvious to one having skill in the art before the effective filing date of the invention being made to manufacture the fibers to the width of up to 4 mm for the purpose of enhancing properties such as flexibility and easing the dispersion within the concrete material (Column 4, lines 14-18; Reddy et al).

Allowable Subject Matter
Claims 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itoh et al (US 3727982 A) – Method of electrically destroying concrete and/or mortar and device 
Xie et al (US 5447564 A) – Conductive cement-based compositions
Tuan et al (US 9681592 B2) - Structural concrete mix for construction for electromagnetic wave/pulse shielding
Miller et al (US 4062913 A) – Method of reinforcing concrete with fibres
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856